The llili section of the act of 3d April, 1792, does not apply to eases of lands improved at'the time of passing that law.“ And now on the trial of this cause, to wit, on the 3d day of November, anno domini 1797, the counsel for the plaintiff gave in evi dence, 1st, A warrant under seal from the land office of Pennsylvania, granted to the lessor of the plaintiff for acres, dated 9th December 1793, (prout warrant;) 2d, Copy of the return of a survey made in pursuance of the said warrant, (prout survey ;) 3d, Decision of the Board of Property in favor of the said James M’Ginnis, the lessor of the plaintiff, dated January 2d, 1795, (prout decision;) 4th, A patent granted to the said James M’Ginnis, dated, &c., {proutpatent.)“ And the counsel on the part of the defendants, in order to maintain their plea of not guilty, offered testimony to prove that an improvement had been made by one of the defendants on the land in dispute in the month of March 1791, and continued to the present time; that John Albright, one of the defendants, obtained a warrant from the land office of Pennsylvania for 100 acres of land, including his improvement and the land in question, dated August 15th 1794, a copy of which warrant under the seal of the land office was offered in evidence, {prout warrant,) together with a receipt from the receiver general for the payment of the purchase money of the said 100 acres of land, at 10/. per hundred acres, with interest from the month of March 1791, {prout receipt.) And testimony was further offered on the part of the defendants, that a survey was made in pursuance *486of the said warrant to John Albright, (prout survey,) and that the land included in the survey of the said James M’Ginnis and described in his patent aforesaid, is two miles distant from the land described and called for by "his said warrant; and that he the said James M’Ginnis had notice of the improvement of the said John Albright, and of the warrant granted as aforesaid to include the same, before the time of making his said survey.“ To all which testimony on the part of the defendants, the counsel for the plaintiff have objected, and prayed the court not to admit the same, which prayer the court have granted, and have overruled the above testimony offered on the part of the defendants ; whereupon the counsel on the behalf of the defendants do except to the said opinion of the court, and have prayed the court to put their seal to this their bill of exceptions, which is granted accordingly.”“ It is thought proper to remark, that most, perhaps all the matters above mentioned, were stated by the counsel for the defendants on their argument, and offered to be proved; but the single point determined by the court was, that the plaintiff had a good and sufficient title, no ejectment having been brought by the defendants within six months after the decision of the Board of Property.